OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0060 Expires:August 31, 2012 Estimated averageburden hours per response38.0 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 26, 2010 Image Sensing Systems, Inc. (Exact name of registrant as specified in its charter) Minnesota 000-26056 41-1519168 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 500 Spruce Tree Centre, 1600 University Avenue West, St. Paul, Minnesota (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (651) 603-7700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5  Corporate Governance and Management Item 5.07.Submission of Matters to a Vote of Security Holders. On May 26, 2010, Image Sensing Systems, Inc. (the Company) held its 2010 Annual Meeting of Shareholders. Of the 3,994,819 shares of the Companys common stock outstanding and entitled to vote, 3,471,251 shares, or 86.9%, were represented at the meeting. During the meeting, the shareholders voted on the following matters: Proposal 1  Election of Directors  The shareholders elected the following individuals to serve as directors until the 2011 Annual Meeting of Shareholders or until their successors have been duly elected and qualified: Votes For Votes Withheld Broker Non-Votes Panos G. Michalopoulos Kenneth R. Aubrey James W. Bracke Sven A. Wehrwein James Murdakes Michael G. Eleftheriou Proposal 2  Approval of Amendment to the 2005 Stock Incentive Plan.  The shareholders approved an amendment to the Companys 2005 Stock Incentive Plan, which was described in the Companys Proxy Statement dated April 29, 2010. Votes For Against Abstain Broker Non-Votes Proposal 3  Ratification of Appointment of Our Independent Registered Public Accounting Firm.  The shareholders ratified Grant Thornton LLP to serve as the Companys independent registered public accounting firm for the fiscal year ended December 31, 2010 Votes For Against Abstain 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Image Sensing Systems, Inc. Date:June 1, 2010 By /s/ Gregrory R. L. Smith Chief Financial Officer and Treasurer (Principal Financial Officer and Principal Accounting Officer) 3
